Case: 20-60358     Document: 00515583227         Page: 1     Date Filed: 09/29/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 29, 2020
                                  No. 20-60358                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   In the Matter of: Winston James Thompson, III, doing
   business as Thompson & Associates,

                                                                         Debtor,


   Winston James Thompson, III, doing business as Thompson &
   Associates,

                                                                      Appellant,

                                       versus

   Anita White; BankPlus,

                                                                       Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:19-CV-179


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60358      Document: 00515583227         Page: 2   Date Filed: 09/29/2020




                                   No. 20-60358


          Appellant Winston James Thompson, III, d/b/a Thompson &
   Associates appeals the district court’s denial of his Rule 60(b)(1) motion
   following the district court’s dismissal of his bankruptcy appeal. We
   AFFIRM.
                                        I.
          In 2010, Thompson filed a Chapter 7 bankruptcy petition. Thompson,
   however, failed to list Appellee Anita White or her state-court claim against
   him on his bankruptcy schedules, even though, in 2009, White had obtained
   a clerk’s entry of default for her claim against him. Later in 2010, the
   bankruptcy court granted Thompson a discharge of all his pre-petition debts
   and closed the case. In 2012, White obtained a default judgment against
   Thompson for her state-court claim, and in 2018, Thompson filed a motion
   to reopen his closed bankruptcy case, which the bankruptcy court denied.
   Thompson, proceeding pro se, appealed the bankruptcy court’s decision to
   the district court.
          When the record on appeal had been filed on the district court’s
   docket and notice of that fact had been given to Thompson, his brief was due
   within thirty days. Fed. R. Bankr. P. 8018(a)(1). Thompson failed to file
   his brief. The district court then entered a show-cause order requiring
   Thompson to respond on or before October 4, 2019, explaining why the
   appeal should not be dismissed for want of prosecution. Thompson did not
   respond, and on October 10, 2019, the appeal was dismissed without
   prejudice for failure to prosecute. Following the dismissal, Thompson
   obtained counsel who filed a Rule 60(b)(1) motion. The district court denied
   the Rule 60(b)(1) motion on the basis of Thompson’s “gross carelessness”
   in failing to check the status of his case. Thompson filed a timely notice of
   appeal.




                                        2
Case: 20-60358       Document: 00515583227          Page: 3    Date Filed: 09/29/2020




                                     No. 20-60358


                                          II.
            We review a district court’s denial of a Rule 60(b)(1) motion for abuse
   of discretion. Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 353 (5th Cir.
   1993).
            On appeal, Thompson argues that he did not receive the mailed
   notices to file his brief or respond to the show-cause order because, “due to
   a staffing change,” one of the many post-office boxes he maintains “was not
   being checked.” Thompson characterizes this failure to check his post-office
   box (and the status of his case) as one of “mistake, inadvertence, and/or
   excusable neglect.” We disagree.
            Federal Rule of Civil Procedure 60(b)(1) permits a district court to
   relieve a party from a final judgment because of “mistake, inadvertence,
   surprise, or excusable neglect.” As the district court explained, however,
   “[g]ross carelessness” is an “insufficient bas[i]s for Rule 60(b)(1) relief.”
   Additionally, as we have previously held, “a party has a duty of diligence to
   inquire about the status of [his] case.” Trevino v. City of Fort Worth, 944 F.3d
567, 571 (5th Cir. 2019) (internal quotations and citation omitted). We agree
   with the district court that “[t]his is a case of gross carelessness; Thompson
   has not shown excusable neglect.” He failed to ensure that someone was
   checking the post-office box he provided, and he failed to check the status of
   his case. Indeed, Thompson learned that his appeal had been dismissed only
   when his attorney in the underlying bankruptcy proceeding advised him as
   such. And by then, seven months had passed from when Thompson first filed
   the appeal.
            Finally, Thompson argues that the seven factors articulated in Edward
   H. Bohlin Co. v. Banning Co. for considering a Rule 60(b) motion weigh in his
   favor. We disagree. As the district court observed, even after a consideration
   of those factors, Thompson is not entitled to relief. Indeed, we specifically




                                           3
Case: 20-60358      Document: 00515583227           Page: 4     Date Filed: 09/29/2020




                                     No. 20-60358


   stated in Edward H. Bohlin Co. that “[g]ross carelessness, ignorance of the
   rules, or ignorance of the law are insufficient bases for 60(b)(1) relief.” 6 F.3d
   at 357. And as discussed above, Thompson’s case is one of “gross
   carelessness.”
          As the district court noted, Thompson has had a series of
   shortcomings that began over ten years ago when he failed to answer White’s
   state-court complaint. The bankruptcy court order appealed from in this case
   rejected Thompson’s attempt to reopen a bankruptcy case that closed in
   2010. And the bankruptcy case closed after White obtained a default in 2009
   that Thompson failed to disclose in the first place. We agree with the district
   court that “[t]his is an old dispute, and there is a need for finality.”
                                          III.
          The judgment of the district court is AFFIRMED.




                                           4